DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 12/1/2021 with the request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 


Claim Status
Claims 1-14 are pending.
Claims 1 and 10-11 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US Pub. 2008/0185308) in view of Hsu (US Pub. 2006/0027171).
Regarding claim 1, Herzog teaches a substrate retainer ([0022] and Fig. 3, boat #50) configured to support a plurality of substrates in horizontal orientation with an interval therebetween ([0023] and Fig. 3, wafers #20), the substrate retainer comprising:
main support columns ([0023] and Fig. 3, members #52a/#52b); and 
auxiliary support columns ([0022] and Fig. 3, vertical structural members #17), wherein: each of the main support columns is provided with a substrate supporting member ([0022] and Fig. 3, notches/slots #58 provided on #52a/b) configured to support a substrate ([0023] and Fig. 3, wafers #20), 
a surface area of each of the auxiliary support columns (see annotated Fig. 3 below, surface area “a”) is larger than a surface area of each of the main support columns (see annotated Fig. 3 below, surface area “b”, where a > b)  (the Examiner notes that the phrase “a surface area” is not limited to “the total surface area” of the column itself, but can be met by the surface area of any arbitrarily defined portion of the surface),

    PNG
    media_image1.png
    548
    257
    media_image1.png
    Greyscale

each of the auxiliary support columns is spaced apart from the substrate without contacting the substrate (Fig. 3A, wafer #20 not in contact with vertical members #17); 


    PNG
    media_image2.png
    466
    420
    media_image2.png
    Greyscale

each of the auxiliary support columns is arranged between two of the main support columns (Fig. 3/3A, vertical members #17 located circumferentially between members #52a/b).

Herzog does not teach wherein the substrate supporting member is a pin, nor wherein a horizontal length of the substrate supporting pin is greater than a diameter of a horizontal cross section of each of the auxiliary support columns.

While Hsu does not explicitly teach wherein a horizontal length of the substrate supporting pin is greater than a diameter of a horizontal cross section of each of the auxiliary support columns, Hsu does teach that the length of the substrate supporting pin is a result effective variable. Specifically, Hsu teaches that the length of each supporting pin will vary depending on the diameter of the wafer being supported (Hsu – [0029]).
Herzog and Hsu both teach wafer boats, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate retainer as taught by Herzog with the substrate supporting pins as taught by Hsu in order to minimize contact surface area between the pin and the wafer (Hsu – [0032]) to prevent/minimize particulate accumulation on the wafer backside (Hsu – [0032]).
Further, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the substrate supporting pin length through routine experimentation in order to obtain the appropriate supporting pin length for the size substrate being processed (Hsu – [0029]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

To clarify the record, the claim limitations “configured to support a plurality of substrates in a horizontal orientation with an interval therebetween” and “configured to support a substrate” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Herzog apparatus would be capable of performing the intended uses as set forth above.

Further, the claim limitation “each of the auxiliary support columns is spaced apart from the substrate without contacting the substrate” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 2, Herzog teaches wherein the substrate supporting member is provided only at each of the main support columns exclusive of the auxiliary support columns (Herzog – Fig. 3, notches/slots #58 on #52a/b only).

Modified Herzog does not teach wherein the substrate supporting member is a pin.
However, Hsu teaches wherein the substrate supporting member is a pin (Hsu – [0028] and Fig. 3-5, wafer support pins #42).
Herzog and Hsu both teach wafer boats, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective 

Regarding claim 3, modified Herzog does not explicitly teach wherein the length of the substrate supporting pin ranges from 20mm to 30mm.
While Hsu does not explicitly teach wherein the length of the substrate supporting pin ranges from 20mm to 30mm, Hsu does teach that the length of the substrate supporting pin is a result effective variable. Specifically, Hsu teaches that the length of each supporting pin will vary depending on the diameter of the wafer being supported (Hsu – [0029]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the substrate supporting pin length through routine experimentation in order to obtain the appropriate supporting pin length for the size substrate being processed (Hsu – [0029]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 4, Herzog teaches wherein the main support columns include a reference column (Herzog – [0023] and Fig. 3, member #52a) and two main support columns (Herzog – [0023] and Fig. 3, members #52b) provided along a circumference of a semicircle (Herzog – Fig. 3), the reference column being provided in-line with a 

    PNG
    media_image3.png
    555
    697
    media_image3.png
    Greyscale


Regarding claim 5, Herzog teaches wherein the auxiliary support columns are provided between the reference column and first one of the two main support columns and between the reference column and second one of the two main support columns (see annotated Herzog Fig. 3A above, auxiliary support columns provided 

Regarding claim 6, Herzog teaches wherein the number of the auxiliary support columns is greater than the number of the main support columns (Herzog – [0022]: “additional vertical structural members #17 without slots may also be provided to stiffen the boat”).
Further, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to provide additional auxiliary support columns since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Regarding claim 8, Herzog teaches wherein cross-sections of the main support columns and the auxiliary support columns are circular, semi-circular, elliptical or polygonal (Herzog – Fig. 3A, polygonal #52a/b and semi-circular #17).

Regarding claim 9, Herzog teaches wherein number of the main support columns is greater than number of the auxiliary support columns (Herzog – Fig. 3A, three #52 and two #17).

Regarding claim 11, Herzog teaches wherein a ratio of the surface area of each of the auxiliary support columns (as in annotated Fig. 3 below, “a”) to the surface area of each of the main support columns (as below, “b”) ranges from 1.3 to 5.0 (while the .

    PNG
    media_image1.png
    548
    257
    media_image1.png
    Greyscale


Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US Pub. 2008/0185308) and Hsu (US Pub. 2006/0027171), as applied to claims 1-6, 8-9, and 11 above, and further in view of Kuroi (US Pub. 2016/0233117).
The limitations of claims 1-6, 8-9, and 11 are set forth above.
Regarding claim 7, modified Herzog does not explicitly teach wherein the auxiliary support columns have diameters different from one another, and each and every diameter of the auxiliary support columns is larger than the diameter of each of the main support columns.
However, Kuroi teaches that the auxiliary/main support column width is a result effective variable. Specifically, that the width of the columns directly influences the 
Modified Herzog and Kuroi both teach wafer boats, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the auxiliary/main support column diameters/widths through routine experimentation in order to maximize the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 12, modified Herzog does not explicitly teach wherein the diameter of each of the auxiliary support columns ranges from 8 mm to 15 mm.
However, Kuroi teaches that the support column width is a result effective variable. Specifically, that the width of the columns directly influences the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]).
Modified Herzog and Kuroi both teach wafer boats, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the auxiliary support column diameters/widths through routine experimentation in order to maximize the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 13, modified Herzog does not explicitly teach wherein the diameter of each of the main support columns ranges from 3 mm to 10 mm.
However, Kuroi teaches that the support column width is a result effective variable. Specifically, that the width of the columns directly influences the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]).
Modified Herzog and Kuroi both teach wafer boats, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the main support column diameters/widths through routine experimentation in order to maximize the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 14, modified Herzog does not explicitly teach wherein the diameter of each of the main support columns is equal to or greater than 3 mm and less than 8 mm.
However, Kuroi teaches that the support column width is a result effective variable. Specifically, that the width of the columns directly influences the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – [0023]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the main support column diameters/widths through routine experimentation in order to maximize the mechanical strength (Kuroi – [0026]) and uniformity of the film-forming gas (Kuroi – .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Patent 7,455,734) in view of Herzog (US Pub. 2008/0185308) and Hsu (US Pub. 2006/0027171).
Regarding claim 10, Yamaguchi teaches a substrate processing apparatus (C7, L13 and Fig. 12, vertical furnace #5) comprising: 
a process chamber wherein a plurality of substrates are processed (Fig. 12, wafers #200); 
a substrate retainer (C7, L64 and Fig. 12, boat #217) configured to support the plurality of the substrates in horizontal orientation with an interval therebetween (Fig. 12, wafers #200, spaced accordingly), the substrate retainer comprising: 
main support columns (C10, L5 and Fig. 1, support columns #15); wherein: each of the main support columns is provided with a substrate supporting pin (C10, L41-42 and Figs. 1-3, support portions #16) configured to support a substrate (Fig. 5, wafer #200), and 
a process gas supply system (C8, L55-57 and Figs. 12-13, gas supply pipe #232 through inner tube #204) configured to supply a process gas into the process chamber (C8, L55-57); and 
a controller (C7, L46-47 and Fig. 12, gas flow rate control unit #122) configured to control the process gas supply system to supply the process gas to the plurality of the 

Yamaguchi does not teach auxiliary support columns, nor wherein each of the auxiliary support columns is spaced apart from the substrate without contacting the substrate, a surface area of each of the auxiliary support columns is larger than a surface area of each of the main support columns, nor wherein a minimum horizontal distance measured along a horizontal direction between a central vertical axis of the substrate retainer and each of the auxiliary support columns is shorter than a minimum horizontal distance measured along a horizontal direction between the central vertical axis of the substrate retainer and a portion of each of the main support columns where the substrate supporting pin is not located, nor wherein each of the auxiliary support columns is arranged between two of the main support columns.
However, Herzog teaches auxiliary support columns (Herzog - [0022] and Fig. 3, vertical structural members #17), wherein each of the auxiliary support columns is spaced apart from the substrate without contacting the substrate (Herzog - Fig. 3A, wafer #20 not in contact with vertical members #17), a surface area of each of the auxiliary support columns (see annotated Herzog Fig. 3 below, surface area “a”) is larger than a surface area of each of the main support columns (see annotated Fig. 3 below, surface area “b”, where a > b), (the Examiner notes that the phrase “a surface area” is not limited to “the total surface area” of the column itself, but can be met by the surface area of any arbitrarily defined portion of the surface),


    PNG
    media_image1.png
    548
    257
    media_image1.png
    Greyscale

wherein a minimum horizontal distance measured along a horizontal direction between a central vertical axis of the substrate retainer (Herzog - Fig. 3A, axis #13) and each of the auxiliary support columns (horizontal distance “a” as below, along a horizontal direction towards #17 from #13) is shorter (a < b) than a minimum horizontal distance measured along a horizontal direction between the central vertical axis of the substrate retainer and a portion of each of the main support columns (horizontal distance “b” as below, along a horizontal direction towards #52a from #13) where the substrate supporting pin is not located, and 

    PNG
    media_image2.png
    466
    420
    media_image2.png
    Greyscale


Yamaguchi and Herzog both teach wafer retaining apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Herzog with the wafer boat structure including main and auxiliary support columns as taught by Herzog in order to provide additional stiffness of the boat (Herzog – [0022]).

Modified Yamaguchi does not teach wherein a horizontal length of the substrate supporting pin is greater than a diameter of a horizontal cross-section of each of the auxiliary support columns.
While Hsu does not explicitly teach wherein a horizontal length of the substrate supporting pin is greater than a diameter of a horizontal cross section of each of the auxiliary support columns, Hsu does teach that the length of the substrate supporting pin is a result effective variable. Specifically, Hsu teaches that the length of each supporting pin will vary depending on the diameter of the wafer being supported (Hsu – [0029]).
Modified Yamaguchi and Hsu both teach wafer retaining apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to discover the optimum range for the substrate supporting pin length through routine experimentation in order to 

To clarify the record, the claim limitations “wherein a plurality of substrates are processed”, “configured to support the plurality of substrates in horizontal orientation with an interval therebetween”, “configured to support a substrate”, and “configured to supply a process gas into the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Yamaguchi apparatus would be capable of performing the intended uses as set forth above.

Further, the claim limitation “each of the auxiliary support columns is spaced apart from the substrate without contacting the substrate” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Response to Arguments
Applicant is thanked for their amendments to claim 11 to correct issues of new matter and indefinite claim language. As such, the rejections of claim 11 under sections 112(a) and 112(b) are withdrawn.

Applicant argues that the two major amendments to claims 1 and 10 are not met by the prior art, notably Herzog (see Remarks, pgs. 8-12). Respectfully, the Examiner disagrees.
Regarding feature (1): “a surface area” – the Examiner notes the limitation is not so limited to “the entire surface area” or “the outer surface area of the cylindrical body defining the columns”. The claims now recite “a surface area”, which can be reasonably met by the surface area of any arbitrarily chosen part of the whole. As such, Herzog teaches the feature as claimed in claims 1 and 11, as in the annotated Herzog Fig. 3 reproduced below. As can be clearly seen, the surface area of portion a is greater than that of portion b.

    PNG
    media_image1.png
    548
    257
    media_image1.png
    Greyscale

Regarding feature (2): “a minimum horizontal distance” – the Examiner’s interpretation of the limitation is such that the “minimum horizontal distance” need not start at the central vertical axis and extend horizontally all the way to the closest point on the support/main column, as is argued by the Applicant (see Remarks pg. 10, annotated figures of the instant application). Applicant is too narrowly interpreting the limitation, as the endpoints of the “horizontal distance” have not been defined and are thus open to interpretation. The language currently reads: “a minimum horizontal distance measured along a horizontal direction between a central vertical axis of the substrate retainer and each of the auxiliary support columns”. The Examiner posits it can be interpreted as measuring any horizontal distance along a horizontal direction, not that HD1 be less than HD2 as in Applicant’s annotated figure. As such, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718